                                                     Case 2:19-cv-10986-AB-AS Document 36 Filed 12/22/20 Page 1 of 3 Page ID #:472



                                                       1
                                                       2
                                                       3
                                                       4
                                                       5
                                                       6
                                                       7
                                                       8
                                                                                    UNITED STATES DISTRICT COURT
                                                       9
                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                      10
                                                      11
                                                           TKG Management Inc., a Missouri               Case No. 2:19-cv-10986-AB (AS)
                                                      12   Corporation, and Pincay RE, LLC, a
                      SAN FRANCISCO, CA 94111-3598




                                                           Delaware Limited Liability Company,           ORDER GRANTING STIPULATED
SHARTSIS FRIESE LLP




                                                      13                                                 APPLICATION TO CONTINUE
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                                                          Plaintiffs,    JUNE 29, 2021 TRIAL AND
                                                      14                                                 PRETRIAL DEADLINES
                                                           v.
                                                      15
                                                           Chubb Custom Insurance Company and
                                                      16   Chubb North America,
                                                                                                         Judge:    Hon. André Birotte Jr.
                                                      17                                Defendants.
                                                                                                         Complaint Filed: December 31, 2019
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                           Case No.                ORDER GRANTING STIP TO CONTINUE JUNE 29, 2021
                                                           2:19-cv-10986-AB (AS)          TRIAL AND PRETRIAL DEADLINES
Case 2:19-cv-10986-AB-AS Document 36 Filed 12/22/20 Page 2 of 3 Page ID #:473
                                                     Case 2:19-cv-10986-AB-AS Document 36 Filed 12/22/20 Page 3 of 3 Page ID #:474



                                                       1   Trial Filings (first round)                           3      09/17/2021
                                                       2   • Motions In Limine
                                                           • Memoranda of Contentions of Fact and
                                                       3      Law [L.R. 16-4]
                                                       4   • Witness Lists [L.R. 16-5]
                                                           • Joint Exhibit List [L.R. 16-6.1]
                                                       5
                                                           • Joint Status Report Regarding Settlement
                                                       6   • Proposed Findings of Fact and
                                                       7      Conclusions of Law [L.R. 52] (court trial
                                                              only)
                                                       8   • Declarations containing Direct
                                                       9      Testimony, if ordered (court trial only)
                                                           Trial Filings (second round)                          2      09/24/2021
                                                      10   • Oppositions to Motions In Limine
                                                      11   • Joint Proposed Final Pretrial Conference
                                                              Order [L.R. 16-7]
                                                      12
                                                           • Joint/Agreed Proposed Jury Instructions
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP




                                                      13      (jury trial only)
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                      14   • Disputed Proposed Jury Instructions (jury
                                                              trial only)
                                                      15   • Joint Proposed Verdict Forms (jury trial
                                                      16      only)
                                                           • Joint Proposed Statement of the Case
                                                      17      (jury trial only)
                                                      18   • Proposed Additional Voir Dire Questions,
                                                              if any (jury trial only)
                                                      19   • Evidentiary Objections to Decls. of Direct
                                                      20      Testimony (court trial only)
                                                      21
                                                      22             IT IS SO ORDERED.
                                                      23
                                                           Dated: December 22, 2020
                                                      24                                                 HONORABLE ANDRÉ BIROTTE JR.
                                                      25                                                 UNITED STATES DISTRICT JUDGE
                                                      26   8838724

                                                      27
                                                      28
                                                                                                       -2-
                                                           Case No.                ORDER GRANTING STIP TO CONTINUE JUNE 29, 2021
                                                           2:19-cv-10986-AB (AS)          TRIAL AND PRETRIAL DEADLINES
